Appeal from a judgment of the County Court of Saratoga County (Scarano, J.), rendered December 21, 2007, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
In satisfaction of a three-count indictment, defendant pleaded guilty to attempted robbery in the second degree and waived his right to appeal. County Court thereafter sentenced defendant as negotiated to three years in prison and five years of postrelease supervision. Defendant now appeals.
Appellate counsel for defendant seeks to be relieved of his assignment on the basis that there are no nonfrivolous issues to be advanced on appeal. Having reviewed counsel’s brief, defendant’s pro se brief and the record, we agree. Consequently, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Spain, J.E, Kane, Malone Jr., Kavanagh and Stein, JJ., concur. *948Ordered that the judgment is affirmed, and application to be relieved of assignment granted.